DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-11, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,437,549 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patent claims.
Claims 1-3, 7, 9-11, 15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9-11, 13 and 16-19 of U.S. Patent No. 10,936,274 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patent claims.
17/173,796
US 10,437,549 B2
1. A system for selective screen sharing, comprising: a computing device; and 
program instructions executable in the computing device that, when executed, cause the computing device to: 








generate a video stream based on a screen capture; 



transmit the video stream to a destination device; 
obtain a user-specified modification to an area of the screen capture within the video stream; and 

after the video stream is transmitted to the destination device, update the video stream by application of a transformation to the screen capture based at least in part on the user-specified modification.  



2. The system of claim 1, wherein the transformation obscures the area of the screen capture within the video stream based at least in part on the user-specified modification.  
3. The system of claim 1, wherein the transformation applies Gaussian blur to the area.  


7. The system of claim 1, wherein the program instructions further cause the computing device to: obtain a user-specified annotation; and update the video stream to include the user-specified annotation.  
8. The system of claim 1, wherein the area includes an entirety of the screen capture, and the user-specified modification defines a user-specified area to permit within the video stream.  
9. A computer-implemented method for selective screen sharing, comprising: 










generating a video stream based on a screen capture;



 transmitting the video stream to a destination device; 
obtaining a user-specified modification to an area of the screen capture within the video stream; and 
after the video stream is transmitted to the destination device, updating the video stream by application of a transformation to the screen capture based at least in part on the user- specified modification.  


10. The method of claim 9, wherein the transformation obscures the area of the screen capture within the video stream based at least in part on the user-specified modification.  


11. The method of claim 9, wherein the transformation applies Gaussian blur to the area.  


15. The method of claim 9, further comprising: obtaining a user-specified annotation; and updating the video stream to include the user-specified annotation.  


16. The method of claim 9, wherein the area includes an entirety of the screen capture, and the user-specified modification defines a user-specified area to permit within the video stream.  
17. A non-transitory computer-readable medium embodying program instructions executable in a computing device that, when executed, cause the computing device to:








 generate a video stream based on a screen capture; 



transmit the video stream to a destination device; 
obtain a user-specified modification to an area of the screen capture within the video stream; and 

after the video stream is transmitted to the destination device, update the video stream by application of a transformation to the screen capture based at least in part on the user-specified modification.  



20. The non-transitory computer-readable medium of claim 17, wherein the program instructions further cause the computing device to: obtain a user-specified annotation; and update the video stream to include the user-specified annotation.

1. A system, comprising:
a computing device; and
program instructions executable in the computing device that, when executed, cause the computing device to:
communicate with a destination device to determine that a configurable state of the destination device does not satisfy a compliance rule of a management service;
determine an area of a screen capture to obscure within a video stream based at least in part on the compliance rule of the management service;
generate the video stream by application of a transformation to the screen capture based at least in part on the compliance rule, wherein the transformation obscures the area within the video stream;
transmit the video stream to the destination device;
obtain a user-specified modification to the area of the screen capture to obscure within the video stream; and
after the video stream is transmitted to the destination device, update the video stream by application of an updated transformation to the screen capture based at least in part on the user-specified modification,



 wherein the updated transformation obscures an updated area within the video stream based at least in part on the user-specified modification.
6. The system of claim 1, wherein the transformation comprises application of a Gaussian blur to the area based at least in part on the compliance rule.

2. The system of claim 1, wherein when executed the program instructions further cause the computing device to: obtain a user-specified annotation; and update the video stream to include the user-specified annotation.
3. The system of claim 1, wherein the area includes an entirety of the screen capture and the user-specified modification defines a user-specified area to permit within the video stream.

1. A system, comprising:
a computing device; and
program instructions executable in the computing device that, when executed, cause the computing device to:
communicate with a destination device to determine that a configurable state of the destination device does not satisfy a compliance rule of a management service;
determine an area of a screen capture to obscure within a video stream based at least in part on the compliance rule of the management service;
generate the video stream by application of a transformation to the screen capture based at least in part on the compliance rule, wherein the transformation obscures the area within the video stream;
transmit the video stream to the destination device;
obtain a user-specified modification to the area of the screen capture to obscure within the video stream; and
after the video stream is transmitted to the destination device, update the video stream by application of an updated transformation to the screen capture based at least in part on the user-specified modification,

 wherein the updated transformation obscures an updated area within the video stream based at least in part on the user-specified modification.


6. The system of claim 1, wherein the transformation comprises application of a Gaussian blur to the area based at least in part on the compliance rule.

2. The system of claim 1, wherein when executed the program instructions further cause the computing device to: obtain a user-specified annotation; and update the video stream to include the user-specified annotation.

3. The system of claim 1, wherein the area includes an entirety of the screen capture and the user-specified modification defines a user-specified area to permit within the video stream.

1. A system, comprising:
a computing device; and
program instructions executable in the computing device that, when executed, cause the computing device to:
communicate with a destination device to determine that a configurable state of the destination device does not satisfy a compliance rule of a management service;
determine an area of a screen capture to obscure within a video stream based at least in part on the compliance rule of the management service;
generate the video stream by application of a transformation to the screen capture based at least in part on the compliance rule, wherein the transformation obscures the area within the video stream;
transmit the video stream to the destination device;
obtain a user-specified modification to the area of the screen capture to obscure within the video stream; and
after the video stream is transmitted to the destination device, update the video stream by application of an updated transformation to the screen capture based at least in part on the user-specified modification, wherein the updated transformation obscures an updated area within the video stream based at least in part on the user-specified modification.

2. The system of claim 1, wherein when executed the program instructions further cause the computing device to: obtain a user-specified annotation; and update the video stream to include the user-specified annotation.

17/173,796
US 10,936,274 B2
1. A system for selective screen sharing, comprising: a computing device; and program instructions executable in the computing device that, when executed, cause the computing device to: 








generate a video stream based on a screen capture; 



transmit the video stream to a destination device; 



obtain a user-specified modification to an area of the screen capture within the video stream; and after the video stream is transmitted to the destination device, update the video stream by application of a transformation to the screen capture based at least in part on the user-specified modification.  

2. The system of claim 1, wherein the transformation obscures the area of the screen capture within the video stream based at least in part on the user-specified modification.  



3. The system of claim 1, wherein the transformation applies Gaussian blur to the area.  
7. The system of claim 1, wherein the program instructions further cause the computing device to: obtain a user-specified annotation; and update the video stream to include the user-specified annotation.  

9. A computer-implemented method for selective screen sharing, comprising: 






generating a video stream based on a screen capture; 




transmitting the video stream to a destination device; 

obtaining a user-specified modification to an area of the screen capture within the video stream; and after the video stream is transmitted to the destination device, updating the video stream by application of a transformation to the screen capture based at least in part on the user- specified modification.  


10. The method of claim 9, wherein the transformation obscures the area of the screen capture within the video stream based at least in part on the user-specified modification.  



11. The method of claim 9, wherein the transformation applies Gaussian blur to the area.  
15. The method of claim 9, further comprising: obtaining a user-specified annotation; and updating the video stream to include the user-specified annotation.  
17. A non-transitory computer-readable medium embodying program instructions executable in a computing device that, when executed, cause the computing device to: 






generate a video stream based on a screen capture; 



transmit the video stream to a destination device; 





obtain a user-specified modification to an area of the screen capture within the video stream; and after the video stream is transmitted to the destination device, update the video stream by application of a transformation to the screen capture based at least in part on the user-specified modification.  

20. The non-transitory computer-readable medium of claim 17, wherein the program instructions further cause the computing device to: obtain a user-specified annotation; and update the video stream to include the user-specified annotation.

1. A system for selective screen sharing, comprising:
a computing device; and
program instructions executable in the computing device that, when executed, cause the computing device to:
communicate with a destination device to determine that a state of the destination device does not satisfy a compliance rule of a management service;
determine an area of a screen capture to obscure;
generate a video stream by application of a transformation to the screen capture based at least in part on the state of the destination device that does not satisfy the compliance rule; and
transmit the video stream to the destination device.
2. The system of claim 1, wherein the program instructions further cause the computing device to:
obtain a user-specified modification to the area of the screen capture to obscure; and
after the video stream is transmitted to the destination device, update the video stream by application of an updated transformation to the screen capture based at least in part on the user-specified modification.

3. The system of claim 2, wherein:
the transformation obscures the area within the video stream; and the updated transformation obscures an updated area within the video stream based at least in part on the user-specified modification.

7. The system of claim 1, wherein the transformation comprises application of an opaque layer or Gaussian blur to the area.
5. The system of claim 1, wherein the program instructions further cause the computing device to: obtain a user-specified annotation; and
update the video stream to include the user-specified annotation.

9. A computer-implemented method for selective screen sharing, comprising:
communicating with a destination device to determine that a state of the destination device does not satisfy a compliance rule of a management service;
determining an area of a screen capture to obscure;
generating a video stream by application of a transformation to the screen capture based at least in part on the state of the destination device that does not satisfy the compliance rule; and
transmitting the video stream to the destination device.
10. The method of claim 9, further comprising:
obtaining a user-specified modification to the area of the screen capture to obscure; and
after the transmitting, updating the video stream by application of an updated transformation to the screen capture based at least in part on the user-specified modification.



11. The method of claim 10, wherein:
the transformation obscures the area within the video stream; and the updated transformation obscures an updated area within the video stream based at least in part on the user-specified modification.

16. The method of claim 9, wherein the transformation comprises application of an opaque layer or Gaussian blur to the area.
13. The method of claim 9, further comprising:
obtaining a user-specified annotation; and
updating the video stream to include the user-specified annotation.
17. A non-transitory computer-readable medium embodying program instructions executable in a computing device that, when executed, cause the computing device to:
communicate with a destination device to determine that a state of the destination device does not satisfy a compliance rule of a management service;
determine an area of a screen capture to obscure;
generate a video stream by application of a transformation to the screen capture based at least in part on the state of the destination device that does not satisfy the compliance rule; and
transmit the video stream to the destination device.
18. The non-transitory computer-readable medium of claim 17, wherein the program instructions further cause the computing device to:
obtain a user-specified modification to the area of the screen capture to obscure; and
after the video stream is transmitted to the destination device, update the video stream by application of an updated transformation to the screen capture based at least in part on the user-specified modification.

19. The non-transitory computer-readable medium of claim 17, wherein the program instructions further cause the computing device to: obtain a user-specified annotation; and
update the video stream to include the user-specified annotation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANSAL US2012/011451 A1 (from IDS of 2/11/21) in view of BASTON US2013/0141471 A1 (from IDS of 2/11/21).
Regarding claim 1, BANSAL teaches: 1. A system for selective screen sharing, comprising (BANSAL: par. 15): 
a computing device (BANSAL: fig. 1, 100 see par. 15); and 
program instructions executable in the computing device that, when executed, cause the computing device to (BANSAL: par. 15): 
generate a video stream based on a screen capture (BANSAL: figs. 2A-B see pars. 31-34 and 49); 
transmit the video stream to a destination device (BANSAL: figs. 2A-B see pars. 31-34 and 49).
BANSAL doesn’t teach however the analogous prior art BASTON teaches: 
obtain a user-specified modification to an area of the screen capture within the video stream (BASTON: fig. 4: 406, 408 see par. 58); and 
after the video stream is transmitted to the destination device, update the video stream by application of a transformation to the screen capture based at least in part on the user-specified modification (BASTON: fig. 4: 402-410 see pars. 57-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine obtain a user-specified modification to an area of the screen capture within the video stream; and after the video stream is transmitted to the destination device, update the video stream by application of a transformation to the screen capture based at least in part on the user-specified modification as shown in BASTON with BANSAL for the benefit of providing a mechanism for facilitating the sharing of media from a portable electronic device thereby overcoming the problems with the prior art in that size and resource limitations may prevent users of portable electronic devices from effectively sharing media [0006-0007].

Regarding claim 2, BANSAL as modified by BATSON (with the same motivation from claim 1) further teaches: 2. The system, wherein the transformation obscures the area of the screen capture within the video stream based at least in part on the user-specified modification (BASTON: fig. 4: 402-410 see par. 58-60).

Regarding claim 8, BANSAL as modified by BATSON (with the same motivation from claim 1) further teaches: 8. The system, wherein the area includes an entirety of the screen capture, and the user-specified modification defines a user-specified area to permit within the video stream (BASTON: fig. 4: 406, 408 and 410 see par. 58).

Claim 9 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 9 further requires a computer-implemented method for selective screen sharing, that is also taught by BANSAL see par. 6.

Claim 10 is analogous to claim 2 and is therefore rejected using the same rationale.

Claim 16 is analogous to claim 8 and is therefore rejected using the same rationale.

Claim 17 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 17 further requires a non-transitory computer-readable medium embodying program instructions executable in a computing device that, when executed, cause the computing device to that is also taught by BANSAL see par. 23.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANSAL in view of BASTON in view of BROLLEY US2013/0007895 A1 (from IDS of 2/11/21) further in view of ROBOTHAM US2010/0194753 A1 (from IDS of 2/11/21).

Regarding claim 3, the previous combination of BANSAL and BATSON remains as above but doesn’t teach however the analogous prior art BROLLEY teaches: The system, wherein the transformation applies a blur to the area (BROLLEY: fig. 4: 420, 450, 470 see also ¶ 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the transformation applies a blur to the area as shown in BROLLEY with the previous combination for the benefit of providing a method with steps to selectively prevent the display or presentation of certain rendered information on a presenter’s screen thereby provide secure screen sharing [¶ 18].
BROLLEY doesn’t teach that the blur is a Gaussian blur however the analogous prior art ROBOTHAM teaches a Gaussian blur (ROBOTHAM: see 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the blur is a Gaussian blur as shown in ROBOTHAM with the previous combination for the benefit of reducing image detail thereby providing a more secure application. 

Claim 11 is analogous to claim 3 and is therefore rejected using the same rationale.

Claim(s) 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANSAL in view of BASTON further in view of HANSEN US2004/0075619 A1.

Regarding claim 4, the previous combination of BANSAL and BASTON remains as above but doesn’t teach however the analogous prior art HANSEN teaches: 4. The system, wherein the program instructions further cause the computing device to: before the video stream is transmitted to the destination device, communicate with the D498.C2 (500104-1622)35destination device to determine a state of the destination device as compared to at least one compliance rule (HANSEN: par. 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine before the video stream is transmitted to the destination device, communicate with the D498.C2 (500104-1622)35destination device to determine a state of the destination device as compared to at least one compliance rule as shown in HANSEN with the previous combination for the benefit of addressing a shortcoming in the prior art regarding screen sharing on private LANs, in that because the remote device must be addressed directly, this type of screen sharing is generally not usable over a public network, such as the Internet, particularly in cases where the remote device is located behind a firewall or other security system [0004].

Claim 12 is analogous to claim 4 and is therefore rejected using the same rationale.

Claim 18 is analogous to claim 4 and is therefore rejected using the same rationale.


Claim(s) 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANSAL in view of BASTON further in view of PATEL US2017/0200021 A1 (from IDS of 2/11/21).

Regarding claim 7, the previous combination of BANSAL and BASTON remains as above but doesn’t teach however the analogous prior art PATEL teaches: 7. The system, wherein the program instructions further cause the computing device to: obtain a user-specified annotation (PATEL: par. 25); and update the video stream to include the user-specified annotation (PATEL: par. 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine obtain a user-specified annotation; and update the video stream to include the user-specified annotation as shown in PATEL with the previous combination for the benefit of using the annotation to provide visual guidance to the user, such as to highlight a button to select or a touch input to perform [0025].

Claim 15 is analogous to claim 7 and is therefore rejected using the same rationale.

Claim 20 is analogous to claim 7 and is therefore rejected using the same rationale.


Allowable Subject Matter
Claims 5-6, 13-14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5 (claims 13 and 19 are similar in scope), the prior art doesn’t teach: 5. The system of claim 4, wherein the program instructions further cause the computing device to: before the video stream is transmitted to the destination device, generate the video stream by application of another transformation to the screen capture based at least in part on the state of the destination device.  

Regarding claim 6 (claim 14 is similar in scope), the prior art doesn’t teach: 6. The system of claim 1, wherein the program instructions further cause the computing device to: before the video stream is transmitted to the destination device, communicate with the destination device to determine that a state of the destination device does not satisfy a compliance rule of a management service; and generate the video stream by application of another transformation the screen capture based at least in part on the state of the destination device that does not satisfy the compliance rule.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WHITE US20150312188A1, CHAWLA US20100131868A1, THEURER US20060031779A1, CHEN US20130290863A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612